         Case 4:20-cv-00516-BSM Document 37 Filed 03/31/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

WASTEWATER SPECIALTIES, LLC                                                  PLAINTIFF

v.                          CASE NO. 4:20-CV-00516-BSM

CHARLES P. CLAYTON, et al.                                                DEFENDANTS

                                         ORDER

       Wastewater’s motion for leave to file a first amended complaint [Doc. No. 30] is

granted. Fed. R. Civ. P. 15. Wastewater’s motion for leave to file a reply [Doc. No. 35] is

granted. Wastewater’s motion to compel arbitration [Doc. No. 12] is granted. Wastewater’s

motion for leave to file a reply [Doc. No. 20] is granted. The joint motion for a scheduling

order extension [Doc. No 36] is denied as moot. The case is stayed pending the completion

of arbitration.

                                   I. BACKGROUND

       Charles Clayton and Stoney Courville founded Wastewater, an industrial cleaning

company, which offers industrial waste hauling and disposal, hydro-blasting, hydro-

excavation, hydro-washing, industrial vacuuming, chemical cleaning, grease trap, and other

related services. On June 1, 2018, Clayton and Courville sold their interests in Wastewater,

and American Industrial Services Group, LLC (“AISG”) became Wastewater’s parent

company. Also on June 1, 2018, Clayton and Courville signed identical noncompetition

agreements (“non-competes”) and employment contracts with Wastewater and AISG. The

non-competes have expired, but the employment contracts have not. Defs.’ Prop. F. ¶ 30,
         Case 4:20-cv-00516-BSM Document 37 Filed 03/31/21 Page 2 of 5




Doc. No. 32. Clayton and Courville remain employed by Wastewater. Am. Compl. ¶ 11.

       Wastewater alleges that Clayton and Courville have violated their employment

contracts by soliciting customer accounts, disclosing customer information to third parties,

attempting to hire Wastewater’s employees, and interfering with Wastewater’s customer

relationships. Am. Compl ¶¶ 16–20; Pl.’s Prop. F. ¶ 43–45, Doc. No. 31.

       On May 16, 2019, Clayton and Courville registered a new business, Pro Waste, LLC,

in Louisiana, naming themselves and Michael Duplichan—a former Wastewater

employee—as managers. Pl.’s Prop. F. ¶ 40. Clayton and Courville told Wastewater that Pro

Waste would not compete with Wastewater, since Pro Waste is a commercial trash hauling

business for solid waste, whereas Wastewater offers hydro-blasting, hydro-washing, chemical

cleaning, and related services. Id. ¶ 42. Wastewater alleges that Pro Waste competes with

Wastewater as evidenced, in part, by the fact that the type of rental equipment Pro Waste

offers is generally used to haul liquid waste. See Tr., 209: 1–16, Doc. No. 29. Hauling liquid

waste is a service offered by Wastewater, so it is restricted by the employment contracts. Id.

at 209: 13–15.

       A temporary restraining order (“TRO”) was granted in state court and extended when

the case was removed. Doc. Nos. 5, 6, 15, 19, 24. The TRO enjoined Clayton and Courville

from using or disclosing Wastewater’s customer information or soliciting its employees, and

from assisting anyone else in doing so. Doc. No. 5. A hearing was held. Seven days prior

to the hearing, Clayton and Courville transferred their interests in Pro Waste to Clayton’s son


                                              2
         Case 4:20-cv-00516-BSM Document 37 Filed 03/31/21 Page 3 of 5




and half-brother for negligible consideration. Pl.’s Prop. F. ¶ 46. Duplichan, who is now Pro

Waste’s CEO, testified that Pro Waste intends to compete with Wastewater. Defs.’ Prop. F.

¶ 26; Pl.’s Prop. F. ¶ 47. Wastewater renewed its motion to compel arbitration and stay

proceedings at the hearing. Pl.’s Prop. F. ¶ 9. The dispute resolution provision in

defendants’ employment contracts mandate arbitration when employees engage in

competitive activity with Wastewater, solicit or help solicit customer accounts, attempt to

entice away employees, interfere with customer relationships, or disclose confidential

company information. Emp. Con., Ex. 3 at 9, Doc. No. 3; Br. Supp. Mot. Arb. at 13, Doc.

No. 13. Clayton and Courville argue that Wastewater has waived its right to arbitrate by

filing a lawsuit in the first place. Resp. Mot. Arb. at 3, Doc. No. 16.

                                     II. DISCUSSION

       A.     Arbitration

       The Federal Arbitration Act (“FAA”), provides that arbitration provisions in contracts

involving interstate commerce “shall be valid, irrevocable, and enforceable,” unless there are

legal or equitable grounds to revoke such contracts. 9 U.S.C. § 2. When a controversy falls

within the scope of a valid arbitration agreement, courts must stay litigation and compel

arbitration. 9 U.S.C. § 3; Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985);

Faber v. Menard, Inc., 367 F.3d 1048, 1052 (8th Cir. 2004). Litigation between a signatory

and nonsignatory to an arbitration agreement may be stayed pending completion of parallel

arbitration proceedings that concern “common questions of fact that are within the scope of


                                              3
         Case 4:20-cv-00516-BSM Document 37 Filed 03/31/21 Page 4 of 5




the arbitration agreement.” AgGrow Oils, L.L.C. v. Nat’l Union Fire Ins. Co. of Pittsburgh,

PA, 252 F.3d 777, 782 (8th Cir. 2001).

                              1. Valid Arbitration Agreement

       State contract law determines whether an arbitration agreement is valid. Faber, 367

F.3d at 1052. Under Arkansas law, essential contract elements include (1) competent parties,

(2) subject matter, (3) legal consideration, (4) mutual agreement, and (5) mutual obligations.

Hot Spring Cty. Med. Ctr. v. Ark. Radiology Affiliates, P.A., 103 Ark. App. 252, 255 (2008).

Defendants do not dispute the validity of the dispute resolution provision in the employment

contracts. See Defs.’ Prop. F. ¶ 30.

                                2. Controversy within Scope

       The employment contracts require arbitration of “any and all disputes” between

Wastewater Specialities and either of the defendants. Emp. Con., Ex. 3 at 9; see also 9

U.S.C. § 3. Wastewater’s allegations of prohibited competitive behavior are covered.

                                 3. Prejudice to Defendants

       Defendants argue that compelling arbitration of the claims based on the employment

contracts would result in separate, simultaneous proceedings, since the claims based on the

expired non-competes would remain in court. Resp. Mot. Compel at 6. This is unpersuasive

because “[a]rbitration agreements are rigorously enforced, even if the result is ‘piecemeal

litigation.’” Graybar Elec. Co., Inc. v., Weyehaeuser Co., 376 F.Supp.3d 939, 949 (W.D.

Ark. Mar. 26, 2019) (quoting AgGrow Oils, L.L.C., 252 F.3d at 783)).


                                              4
         Case 4:20-cv-00516-BSM Document 37 Filed 03/31/21 Page 5 of 5




                                       4. Pro Waste

       Pro Waste is a nonsignatory to the employment agreements.               Nonetheless,

Wastewater’s claims against Pro Waste concern “common questions of fact that are within

the scope” of the dispute resolution provision in the employment agreements. AgGrow Oils,

L.L.C., 252 F.3d at 782. This is because Clayton and Courville transferred their interests in

Pro Waste to Clayton’s relatives for negligible consideration days before the hearing, see

Pl.’s Prop. F. ¶ 46, and Wastewater alleges that Clayton and Courville’s actions as Pro Waste

managers violated the employment agreements, see Am. Compl. ¶ 29. Accordingly, the case

is stayed as to Pro Waste, pending completion of the parallel arbitration proceedings. See

AgGrow Oils, L.L.C. 252 F.3d at 782.

                                    III. CONCLUSION

       For the foregoing reasons, Wastewater’s motion for leave to file a first amended

complaint [Doc. No. 30] is granted. Wastewater’s motion for leave to file a reply [Doc. No.

35] is granted. Wastewater’s motion to compel arbitration [Doc. No. 12] is granted.

Wastewater’s motion for leave to file a reply [Doc. No. 20] is granted. The joint motion for

a scheduling order extension [Doc. No 36] is denied as moot.

       IT IS SO ORDERED this 31st day of March, 2021.




                                                    UNITED STATES DISTRICT JUDGE



                                             5
